﻿31.	 In addressing the President of this distinguished forum and in expressing to you my warmest congratulations, I am addressing the representative of a country-the Socialist Federal Republic of Yugoslavia—with which Romania has excellent relations of good-neighborliness, friendship and collaboration. I hope that your mission will be crowned with a success, which will, of course, reflect also upon your country.
32.	Now that Mr. Amerasinghe has concluded his term of office as President of the thirty-first session of the General Assembly, it falls to us to acknowledge that he is leaving behind him the memory of an active President who unstintedly devoted his well-known qualities to the success of our work. For this, he has our gratitude.
33.	I wish to pay a warm tribute to our Secretary-General, Mr. Kurt Waldheim, and hope that the new mandate entrusted to him by the General Assembly at its last session will give a new impetus to the noble task he carries out with so much dedication and skill.
34.	At the beginning of each autumn, representatives of Governments of the States Members of the United Nations return to this hall to make a clear analysis of the international situation and also to seek together ways and means which can bring about for our world a reign of peace, understanding and co-operation among peoples.
35.	At the risk of repeating some well-known truths-in the words of the old saying, repetitio mater studiorum—l will say once again that a new spirit is emerging in the world in inter-State relations.
36.	This phenomenon is due to the great changes which have occurred in the world arena, the characteristic feature of which is the clear determination of the peoples to develop as the true masters of their destinies and to co-operate in climate of peace and real understanding.
37.	The attainment in these last years of the twentieth century of national independence and sovereignty by all peoples is proving to be an unalterable law of social development, a necessity of human society's advancement, a categorical imperative of history. This has been proved by experience everywhere, including the experience of the Romanian people, which this year celebrated the centennial of Romania's independence as a State-an achievement which inaugurated a new era in its thousand years of history and strongly asserting its will and determination to live free and independent.
38.	Aware of the realities of the surrounding world and of the events and phenomena which characterize the evolution of the human community, the Romanian people are mobilizing their resources and capacities in an intensive effort to achieve the objectives of economic and social development which they have set themselves.
39.	One of their main preoccupations this year is the effort to overcome the consequences of yet another severe trial, the third to be inflicted on it in this decade through the unleashing of the forces of nature. During the tragic moments of the catastrophic earthquake of 4 March 1977, more than 1,500 lives were lost; more than 11,000 people were injured; and more than 35,000 families were left homeless—to say nothing of the tens of thousands of houses damaged. There was extensive damage to schools, hospitals and business premises. Almost 800 units in the basic fields of industry, construction and transport were affected by the catastrophe, and valuable installations and equipment were put out of order, with a consequent substantial loss of production. There was also heavy damage to agriculture.
40.	Demonstrating a high spirit of self-denial and energy, of high moral virtues and strong cohesion, the Romanian people closed ranks in a spirit of unity to overcome the difficulties, ensuring an early normalization of the economic and social life of the country in order to eliminate fully the consequences of the catastrophe and to continue their advance on the road to progress.
41.	Efforts to develop and modernize the whole economy are accompanied by a lasting concern to ensure, thanks to the results achieved in the development of the national economy, an increase in the level of culture and well-being of all the people, on the one hand, and, on the other hand, continuously to strengthen the democracy of our national life through the intensification of effective participation by working people in the management of economic and social institutions and in the shaping and implementation of the State's entire policy.
42.	At the same time Romania is engaged in extensive international activities, developing wide economic, political, cultural and scientific relations with all States of the world. We are endeavouring to place Romania's relations with other States on a still firmer footing, being convinced that this is in the interests of the progress of our peoples and also constitutes a contribution to the promotion of the new principles of inter-State relations and to the strengthening of detente, peace and co-operation throughout the world.
43.	The two new admissions to the United Nations, which were warmly endorsed by the Romanian delegation, also have a symbolic value. The presence in this Organization of a reunified Viet Nam reminds us once again that no force on earth can overcome a people determined to secure and defend its right to a free and independent life. Romania views with sympathy, and lends its full support, to the attempt made by the friendly Vietnamese people to rebuild their country and recover from the adverse consequences of the war. Romania hopes that the moral duty of contributing to the healing of the wounds caused by the war in Viet Nam will be fulfilled.
44.	The admission of the young African State, the Republic of Djibouti, recalls in turn the intensification of peoples' national liberation movements, which prefigures the near and inevitable end of the colonial system which has left a deep imprint on, and thorny problems in, contemporary international relations.
45.	In Latin America, too, the struggle of the Panamanian people to recover sovereignty over their whole national territory has been marked by important success with the signing of the new Panama Canal treaty.
46.	All these events rank among the revolutionary processes which are occurring in the world. Ideas about a new world of justice and equity at the national and international level have become a living reality in a number of countries that are building up with remarkable results, a new social order in Europe, Asia and Latin America. Today socialist ideas are inspiring an even great number of peoples who are showing their desire and will to embark, in one form or another, upon the socialist path of development. The small and medium-size countries and the developing and non- aligned countries reject, with increased vigour, the tendency to have them play a secondary role in international life, and they are asserting themselves ever more actively on the world scene. The movement of peoples aimed at setting up a new policy based on respect for national independence and sovereignty is growing ever stronger.
47.	These profound changes which I have described create favourable conditions for the achievement of a new international order built upon the solid foundation of the principles of international law, in order to solve, in a democratic spirit and to the benefit of all nations, the great issues confronting mankind.
48.	The eradication of the state of under-development which afflicts large numbers of countries is an essential imperative of the contemporary world. Undoubtedly, the decisive role in the eradication of economic backwardness devolves upon the under-developed countries themselves, through their own efforts. However, at the same time, it is essential that their efforts be supported by broad international co-operation based upon the principles of equality and justice within the framework of the new international economic order. Such an order, favouring the more rapid advancement of the developing countries, is, as was emphasized by President Ceausescu,
 . .. not only an essential prerequisite for the flourishing of the under-developed countries, but also a basic element for the progress of all States and for world economic stability. That is why all States and the whole human community must work in concert for the establishment of the new economic order. 
49.	As a result of the initiative shown by the developing countries, in particular within the United Nations and its bodies, resolutions and programmes have been adopted which outline a number of norms and principles, as well as actions, aimed at the establishment of a new economic order and international economic co-operation. Their effectiveness depends, of course, upon the extent to which they are observed and applied by Member States. As a matter of fact, we have to admit that very little has been done in this respect. At present it is necessary to show greater determination to continue and conclude successfully the actions already started.
50.	Since the setting up of a new framework for international economic relations is a problem of such vital importance to every State, it is necessary, in our view, to create conditions conducive to the participation of all States on an equal footing in all stages of the negotiations.
51.	We view as a positive step the abandonment of the restricted framework of negotiations at the Paris Conference on International Economic Co-operation, the so- called  North-South dialogue , as well as the general conclusion to concentrate the debates and negotiations on the new economic order in the United Nations with the participation of all States on a democratic basis.
52.	It now becomes imperative that the General Assembly plays its central role in these negotiations, ensuring a unified approach to them. In this spirit, we welcome the idea of convening a special session of the General Assembly devoted »o development and the new economic order. In our opinion, the results of all these negotiations must be translated into specific commitments by all States in the form of a code of international economic relations that should include the principles and norms governing economic relations among States, their rights and obligations in various fields of international co-operation—in trade, raw materials, energy, transport, technology, industry, agriculture, financial and credit relations-as well as establishing the machinery for giving practical effect to the commitments undertaken.
53.	The new economic order implies broad and unhindered access by the developing countries to advanced technologies and to all the achievements of modern science and technology. It implies also giving those countries the required technical assistance and effective help in the training of personnel. The practice of recruiting skilled workers and specialists from the developing countries prevents the peoples concerned from solving the acute problems of their development. It is high time we put an end to such practices, and further, in the spirit of the new international economic order, arrange for the specialists who have been attracted by various means to the advanced countries to return home.
54.	In our view, one suitable means organizing negotiations on all those problems could be the united Nations Conference on Science and Technology for Development, to take place in 1979. That Conference should develop measures for ensuring the access of the developing countries to the achievements of science and technology, for ensuring technical assistance and personnel training in all fields and for promoting and stimulating scientific research in the under-developed countries.
55.	The developing countries have an important—indeed primary-role in the efforts to ensure the triumph of the new international economic order. The essential goal of that new order is to make it possible for every nation to earn its own living and exchange on a fair basis of the products of its work in its trade relations. This is a perfectly legitimate objective. The developing countries' capacity to take efficient action to this end is based on their unity and solidarity. We all know that great pressures are exerted upon those countries for the very purpose of breaking their unity and solidarity. We are confident that they will find the resources and the means to overcome those pressures.
56.	Mankind's advancement requires that the establishment of a new international economic order be organically linked to the process of disarmament .
57.	In our view, disarmament-above all, nuclear disarmament—is an essential problem of the contemporary era. We should all realize that the crucial moment when we must act is now, for there can be no doubt that the development of every nation, and the life and peaceful future of mankind, depend upon halting the arms race and achieving disarmament. These simple truths should be fully grasped by every inhabitant of our planet and by all nations. With the present destructive capacity of modern weapons, genuine security can only be sought through disarmament. Lasting peace is inconceivable as long as the arms race, which has now reached alarming proportions, continues. What is the basic reason for this arms race? The attainment of hypothetical balances in the level of armaments of various countries? We have no wish-I should like to make that crystal-clear—for any unilateral military advantages to be obtained by a State or group of States. But I wish to be equally clear in saying that we do' not see what hope there can be of achieving a balance based on the ever-ascending spiral of the arms race. We consider that until complete disarmament is reached, mutual security measures should be taken at ever-lower levels of armed forces and armaments. It is not by inventing new weapons-whatever the explanations put forward-that we can convince the world that we want peace, but only by putting an end to the arms race. only thus can the nations have material proof of States' good faith in their declared commitment to disarmament and the danger of war diminish.
58.	The extremely harmful effects of the arms race are eloquently and scientifically described in a report entitled Economic and social consequences of the arms race and of military expenditures, which was the outcome of a Romanian initiative and which has been brought up to date this year by a group of experts 
59.	We feel that the General Assembly should ensure the widest dissemination of that report with a view to keeping Governments and international public opinion informed We are convinced that this will contribute to a better understanding of the imperative need for disarmament.
60.	The problems of disarmament are of course quite complex. However, it is their very complexity which, instead of being constantly invoked and regarded as an obstacle to a direct attack on those problems, should impel us to assert the political will to tackle them courageously and with the determination to reach specific disarmament measures.
61.	In our view, the United Nations can and should play a greater role in this domain, and as disarmament is of vital interest to all States they should have the right and opportunity to have a say in the discussions and negotiations on all disarmament measures. That is why Romania attaches great importance to the special session of the United Nations General Assembly devoted to the problems of disarmament, to be held in May and June 1978. As a member of the Preparatory Committee, my country will do its best to create the necessary conditions for that session to give strong impetus to the nations' efforts to achieve disarmament. The session should be used for the assertion by Governments of their political will to take real steps towards disarmament.
62.	Disarmament has become a basic component of European security. Unfortunately, we are compelled to state that a growing contradiction is developing in Europe between the positive steps taken so far towards detente- the expansion of political contacts and the development of economic, technical, scientific, cultural and artistic exchanges—and the continuation, or even intensification, of the arms race. There is a great concentration of weapons and troops in Europe. Four years after their inception, the Vienna negotiations have not passed the exchange-of- information  stage. The political will to achieve measures for disarmament and military disengagement in Europe has not yet emerged.
63.	The corner-stone of the European security system that was outlined by the Conference on Security and Co-operation in Europe is the strict observance of the principles of international law and the removal from international relations of the policy of force and threat of force. To achieve the final elimination of this policy the need is felt to conclude an all-European treaty that should include the commitment by all the States which participated in that Conference to renounce the use or threat of force, as well as the commitment by the States possessing nuclear weapons never to use those weapons in any form against other States or groups of States. The creation of peaceful, nuclear-free zones, including one in the Balkans, would also be a valuable contribution to the cause of European security. The duty of all States signatories of the Final Act is to take action for its implementation as a whole in the shortest possible space of time. We are hopeful—at any rate we shall do our best in this direction-that the conference which is to start in Belgrade before long will give a strong impetus to the efforts along this line and will open up prospects for the unhindered development of co-operation in economic questions, technology, science and culture, as well as in other fields of humanitarian interest among the European peoples, in this context, Romania supports the proposals put forward by the Soviet Union regarding the convening of a European conference on transport, energy and environmental protection, as well as in other areas of mutual interest. 
64.	Out of a spirit of responsibility for the fate of international peace and security, Romania and President Ceausescu are firmly supporting the complete renunciation of force in relations among States and the settlement of all disputes among States by peaceful means, and they are thus making an active contribution to the attainment of those objectives. Such imperatives guided Romania's action, together with that of other States, in the Security Council during its term of office as a non-permanent member.
65.	Believing that force has never produced a lasting solution to any international issue but, on the contrary, has hampered the finding of a solution, Romania is doing its utmost to stimulate action in favour of a settlement of the Middle East conflict on the basis of the withdrawal of Israeli troops from the Arab territories occupied as a result of the 1967 war, the recognition of the Palestinian people's right to self-determination, including the right to establish a Palestinian Arab State, and the guaranteeing of the independence and sovereignty of all States in the region. We are in favour of the convening, as soon as possible, of the Geneva Peace Conference on the Middle East, with the participation of all the countries concerned, including the Palestine Liberation Organization as the only representative of the Palestinian people. As I have already stressed on other occasions, the United Nations should play a more active role than it has played so far in the political settlement of the problems of that part of the world, and the Secretary-General of our Organization is called upon to be present in all the actions undertaken To achieve peace in the Middle East.
66.	The settlement of the Cyprus problem on the basis of the observance of the independence and sovereignty of Cyprus and the securing of the peaceful coexistence of the two Cypriot communities would do much to strengthen trust and develop peaceful co-operation in the Balkans, in Europe and throughout the world.
67.	In Korea, the constructive initiatives and proposals of the Democratic People's Republic of Korea aimed at relaxing tensions, the elimination of the North-South confrontation and the resumption of contacts and the improvement of relations between the two parts of the country offer a solid foundation for the fulfillment of the Korean people's earnest hopes for their country's peaceful, independent and democratic reunification.
68.	In Africa, the tensions among certain States should be overcome at the negotiation table by action for the strengthening of the African countries' unity and collaboration, with a view to their independent economic and social advancement.
69.	Romania-faithful to the ideals that prompted the long struggle waged by the Romanian people for freedom and social progress—firmly supports the struggle of all peoples still under colonial and racial domination to combat that anarchism, which is incompatible with the ethics and principles proclaimed nowadays by all peoples of the world. My country is fighting for the abolition of all forms of foreign domination over other peoples.
70.	We are on the side of all oppressed peoples and we deem it our moral duty to give our full support—political, diplomatic and material-to the national liberation movements in Namibia and Zimbabwe and to the struggle of the peoples in South Africa against racial discrimination and the policy of apartheid, as well as to the independent African States that have suffered from the aggressive actions of the racist regimes.
71.	In our view, present international circumstances require more determined action within the United Nations and on the international level as a whole in order to secure the liberation of the peoples of southern Africa at the earliest opportunity and to put an end, once and for all, to any encroachment upon the freedom and national rights of the African peoples and an end to any forms of domination and foreign interference in the domestic affairs of other peoples.
72.	All these are extremely complex problems confronting the contemporary world. They can be solved through the active participation of all States on an equal footing within the framework of a new and democratic order. This reality is determining and strengthening the role of international organizations with a universal vocation and particularly that of the United Nations. Referring to this fact, President Ceausescu has stated:
 High responsibilities for the achievement of such democratic co-operation among States devolve upon the United Nations, which offers the most appropriate organizational framework for debating the issues with the effective participation of all States. Romania supports the United Nations and makes its contribution, in the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, to the finding of solutions in order that its organization and statute should better correspond to the great changes that have been occurring in the world as well as to the aspirations and expectations of all peoples.
73.	We have a positive assessment of the activity carried out so far by the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. The list of proposals annexed to the Committee's report this year  seems to us to be a useful basis for a continuation of the dialogue as well as for identifying measures and actions capable of leading to a greater role for the United Nations in international life. We are confident that, through the concerted endeavours of Member States, the Special Committee will be able at its forthcoming meetings to devise such measures and actions, and in this way discharge the mandate entrusted to it by the General Assembly. Thus, the United Nations will be able to become an instrument of co-operation available to States and show itself capable of playing an active part in the establishment of the new international economic order, in the achievement of disarmament, in the struggle against any infringements of the principles of international law, in the democratic settlement of all international issues, and in the furtherance of wide co-operation among States.
74.	At the beginning of every autumn, the attention of people's is focused on this forum where the most acute issues related to international peace and co-operation are debated.
75.	As at the beginning of every autumn, hopes are reviving. And our duty is to justify those hopes, to give them a positive answer, to prove, through our redoubled efforts, that mankind has entered a new era of its civilization, that men and peoples are capable of solving the most difficult problems, and that the dreadful spectre of war is moving away from us.
76.	The aims that we have set ourselves are attainable; they are in the realm of the possible. However, their attainment requires political will, energy, perseverance and a dynamic and far-reaching view of the future.
77.	The work of the present session of the General Assembly must go down in the history of the United Nations as a noteworthy contribution to the fulfilment of the historic mission of this forum.
78.	This is the desire and will of the Romanian delegation, and all our actions will be directed towards this goal.
 
